Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 6-10, filed July 29, 2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
Response to Amendment	
The amendment submitted July 29, 2021 has been accepted and entered.  Claims 1-2, 5, 8-10 are amended.  No claims are cancelled.  New claim 12 is added.  Thus, claims 1-12 are examined.
Allowable Subject Matter
Claims 1-12 are allowable over the prior art.
Independent claim 1 is allowable based on applicant’s remarks filed July 29, 2021 regarding a scintillator plate comprising: wherein the additive element is contained in the second surface at a concentration of not less than 0.04 mol% and not more than 0.5 mol%, wherein the additive has a higher concentration in the first surface than in the second surface, as claimed in combination with the rest of the claim limitations, so as to improve the resolution and luminance characteristics of the scintillator. 
Independent claim 1 is allowable based on applicant’s remarks filed July 29, 2021 regarding a method of manufacturing a scintillator plate comprising: a preparation step of preparing a vapor deposition material by mixing cesium iodide with an additive element  material in an amount of not less than 0.1 wt% and not more than 0.2; wherein the additive element material includes at least one of copper iodide, copper bromide, silver iodide and silver bromide, as claimed in combination with the rest of the claim limitations, so as to improve the resolution and luminance characteristics of the scintillator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/